DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US Pub. 2011/0151627) in view of Choi et al. (US Pub. 2012/0280374).
Regarding claim 1, Graf teaches a semiconductor device, comprising: 
a substrate having first and second opposed surfaces (it is widely known that semiconductor devices (e.g. IC device 102) comprise a substrate. For instance, Choi provides a showing in Fig. 2C wherein a semiconductor device, similar to IC device 102, comprises a substrate 108 and note first (bottom) and second (top) opposed surfaces), the substrate comprising: 
solder balls 106 on the first surface (bottom surface) of the substrate 102, the solder balls 106 being in direct contact with the substrate 102 (see Graf’s Fig. 1, also note solder balls 110 making direct contact with substrate 108 in Choi’s Fig. 2C) and configured to couple the semiconductor device to a host device 104 (Fig. 1 and Para [0051] of Graf and see chip carrier 106 in Choi coupled to semiconductor device in Fig. 2C), and 
corner structural supports 108 in direct contact with the substrate 102 at corners of the substrate 102, the corner structural supports 108 having a higher strength than the solder balls (components 108 has a wider diameter and understood to have higher strength than the solder balls to provide structural and mechanical support); and 
one or more semiconductor die 102/58 coupled to the second surface (top surface) the substrate 108 (see Choi’s Fig. 2C).  

  Regarding claim 3, the combination of Graf and Choi teaches the semiconductor device of claim 1, wherein the corner structural supports 108 comprise copper billets (Graf’s Para [0047]).  
 Regarding claim 4, the combination of Graf and Choi teaches the semiconductor device of claim 1, wherein the structural supports 108 comprise a single structural billet in each of four corners of the substrate (Graf’s Fig. 1-2).  
 Regarding claim 5, the combination of Graf and Choi teaches the semiconductor device of claim 1, wherein the structural supports comprise a plurality of structural billets in each of four corners of the substrate (Graf’s Fig. 1-2).  
Regarding claim 6, the combination of Graf and Choi teaches the semiconductor device of claim 1, wherein the structural supports comprise structural billets 108 which are not part of a conductive pattern for transmitting signals to and from the one or more semiconductor die (Graf’s Fig. 1-5 and respective text – the solder balls/bumps 110 & 112 are for transmitting signals to and from the one or more semiconductor die).  

Regarding claim 9, Graf teaches a semiconductor device, comprising: 
a substrate (it is widely known that the semiconductor die 102 comprises a substrate. For instance, Choi provides a showing in Fig. 2C wherein a semiconductor device, similar to Graf’s IC device 102, comprises a substrate 108 underlying a semiconductor die 58) comprising:

solder balls 106 on the first surface (bottom surface) and configured to couple the semiconductor device 102 to a host device 104 (Graf’s Fig. 1 and Para [0051], also note solder balls 110 coupling to bottom surface of substrate 108 in Choi’s Fig. 2C), and 
one or more structural billets 108, instead of solder balls, on the first surface (e.g. bottom surface of 102) at each of the corners of the substrate 102, the one or more structural billets 108 having a higher strength than the solder balls (components 108 has a wider diameter and understood to have higher strength than the solder balls to provide structural and mechanical support); and 
one or more semiconductor dies 102 separate from and coupled to the second surface (top surface) of the substrate 102 (Choi’s Fig. 1-5 and see the semiconductor die 58 on the top surface of the substrate 108 in Choi’s Fig. 2C), the substrate configured to transfer signals between the one or more semiconductor device and the host device (Graf’s Fig. 1 and Choi’s Fig. 2C).  
Regarding claim 10, the combination of Graf and Choi teaches the semiconductor device of claim 9, wherein the one or more structural billets 108 are formed on a side of the substrate opposite the one or more semiconductor die 102 (Graf’s Fig. 1-5 and Choi’s Fig. 2C).
Regarding claim 11, the combination of Graf and Choi teaches the semiconductor device of claim 9, wherein the one or more structural billets 108 are formed of copper (Graf’s Para [0047]).

  Regarding claim 13, the combination of Graf and Choi teaches the semiconductor device of claim 9, wherein the one or more structural billets have one of a rectangular cross-section and an "L"-shaped cross-section (said claim feature would have required ordinary skill in view of the prior art).
  Regarding claim 14, the combination of Graf and Choi teaches the semiconductor device of claim 9, wherein the one or more structural billets 108 are not part of a conductive pattern for transmitting signals to and from the one or more semiconductor dies (Graf’s Fig. 1-5 and respective text – the solder balls/bumps 110 & 112 are for transmitting signals to and from the one or more semiconductor die).
  Regarding claim 15, the combination of Graf and Choi teaches the semiconductor device of claim 9, wherein the one or more structural billets 108 are part of a conductive pattern for transmitting signals to and from the one or more semiconductor dies (Graf’s structural billets are of conductive material and can be used as part of conductive pattern for transmitting signals).  

Regarding claim 22, Graf teaches a semiconductor device, comprising: 
a substrate (it is widely known that the semiconductor die 102 comprises a substrate. For instance, Choi provides a showing in Fig. 2C wherein a semiconductor device, similar to Graf’s IC device 102, comprises a substrate 108), the substrate comprising:

solder balls 106 on the first surface (bottom surface) of the substrate, the solder balls being in direct contact with the substrate (102 and/or 58 & 108) and configured to couple the semiconductor device (Graf’s Fig. 1 and Para [0051], also note solder balls 110 coupling to bottom surface of substrate 108 in Choi’s Fig. 2C),) to a host device 104, and 
structural support means 108 on the first surface (bottom surface) of the substrate 102/108 for structurally supporting the semiconductor device on the host device 104, the structural support means 108 in direct contact with the substrate and provided at corners of the substrate 102 (Graf’s Fig. 1-2 and Choi’s Fig. 2C) and having a higher strength than the solder balls (components 108 has a wider diameter and understood to have higher strength than the solder balls to provide structural and mechanical support); and 
one or more semiconductor die (i.e. Graf’s flip chip device 102 and/or Choi’s flip chip device 58 & 108) coupled to the second surface (top surface) of the substrate (Graf’s Fig. 1 and Choi’s Fig. 2C).
Response to Arguments
Applicant's arguments filed 09/30/21 have been fully considered but they are not persuasive. There are two important issues to consider – what is claimed and what is described in the specification - and the extent one can interpret the claims in light of specification. The Examiner would like to point out that the applicant misinterprets the principle that claims are interpreted in the light of the specification. Although the . 
In order to overcome this rejection, the Examiner suggests that applicant incorporate/include specific features of the substrate 100 (e.g. the through via 106, dielectric core and conductive layers 104/105, see applicant’s Fig. 2) into the claim to provide some structural dimension for the substrate to distinguish over the prior art.
Contrary to the applicant’s argument, the instant claims, particularly the substrate as described in the claim, do not preclude the use of flip chip die. The claim limitations remain broad and the Examiner maintains that it is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices Inc. , 7 USPQ 2d 1064.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894